DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on November 23, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7, 8, 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23, 2020.
Claim Rejections - 35 USC § 112
Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear what components per claim 1 define the “component(s) constituting a resin”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable 
over JP 2013127022 A (Baba) in view of U.S. 2013/0220677 (Amou) and JP 2013139531 A (Amaha).
Baba discloses a resin composition comprising:
an allylnadimide resin having an allyl group (meets applicants’ alkenyl-substituted nadimide);
a maleimide compound (meets applicants’ maleimide compound); and
an inorganic filler (meets applicants’ inorganic filler),
(e.g., abstract, claims, examples).
	In essence, Baba differs from the present claims 1 and 9 in that the use of a silane compound having a styrene skeleton and a hydrolysable group or a hydroxyl group is not disclosed. The use of silane coupling agents, inclusive of styryl silane compounds such p-styryltrimethoxysilane and applicants’ KBM-1403 [0042], for surface treatment of inorganic fillers in compositions comprising maleimide compounds is well known in the art per Amou (e.g., abstract, [0096]) and Amaha (e.g., abstract, [0040], figures).  The 
As to claim 2, the p-styryltrimethoxysilane and KBM-1403 styryl silane compounds disclosed by Amou and Amaha meet claimed formula (A).
As to claim 3, it would have been within the purview of one having ordinary skill in the art to determine the appropriate ratio of maleimide groups in the maleimide compound to allyl groups in the allylnadimide resin in accordance with the ultimate properties and curing time desired.  In this regard, Baba discloses a content of 6 to 17% by mass allylnadimide resin (A) and 3 to 14% by mass maleimide compound (B).
As to claims 4 and 5, Baba sets forth the same allylnadimide materials (e.g., [0032-0037]).
As to claim 6, Baba sets forth the same bismaleimide compounds (e.g., [0041]).
As to claim 10, based on Amou and Amaha, it would have been within the purview of one having ordinary skill in the art to determine the appropriate content of the styryl silane compound in accordance with the desired properties.
As to claim 11, Baba sets forth the same fillers (e.g., [0048]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-6 and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 of U.S. Patent No. 10,676,579. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims comprise the same maleimide compound, alkenyl-substituted nadimide, silane compound and inorganic filler.  The present claims, as recited, do not preclude the additional silane compound having an epoxy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765